Citation Nr: 0601432	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  02-12 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Evaluation of gastroesophageal reflux disease (GERD), to 
include hiatal hernia, currently rated as 10 percent 
disabling.

2.  Evaluation of testalgia, currently rated as 10 percent 
disabling.

3.  Evaluation of residuals of right inguinal hernia repair 
with scar, currently rated as 10 percent disabling.

4.  Evaluation of recurrent dislocation of the left index 
finger, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active military service from March 1998 to 
March 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The VCAA is applicable to the 
veteran's appeal.

The veteran was scheduled for various examinations in August 
2005, because the RO determined that the evidence then of 
record was insufficient to rate the veteran's service-
connected disabilities.  A report from the VA Medical Center 
indicates that the veteran failed to report for those 
examinations.  The veteran's representative, in a November 
2005 written brief presentation, argued that the veteran 
should be afforded current examinations of his service-
connected disabilities.  He noted that the veteran had not 
been provided notice that failure to report for examination 
could be detrimental to his claim.  Careful review of the 
claims folder fails to reveal a file copy of any examination 
notification, and there is no evidence that the veteran has 
been apprised of the consequences of failure to report for a 
scheduled examination.  

The veteran underwent an examination of his left hand in May 
2001.  Although the examiner noted weakness of the left hand, 
he did not comment on whether the veteran's left hand 
exhibited fatigability or incoordination, nor did he discuss 
whether pain could significantly limit functional ability 
during flare-ups.  See DeLuca v. Brown, 8 Vet.App. 202 
(1995).  

A VA gastrointestinal examination was also carried out in May 
2001; however, the veteran has since undergone a laparoscopic 
Nissen procedure in attempt to control his GERD symptoms.  A 
current examination should be conducted to determine the 
nature and extent of the veteran's current GERD 
symptomatology.

The veteran has consistently reported that he has right 
inguinal and testicular pain as residuals of a surgical 
procedure in service.  He should be afforded an examination 
to determine the nature and extent of those residuals, to 
include any symptoms of inguinal hernia.  

In light of these circumstances, the Board has concluded that 
further development is required.  Accordingly, this case is 
REMANDED for the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses and dates 
of treatment of all medical care 
providers, VA or non-VA, who have treated 
him for his service-connected 
disabilities since January 2003.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

2.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the nature and extent of 
disability due to his service-connected 
left hand disability.  Any tests or 
studies deemed necessary to make these 
determinations should be undertaken or 
ordered.  The claims folder must be made 
available to the examiner for review of 
the case.  All current symptomatology 
should be identified and described, 
including any functional loss associated 
with the cervical spine due to more or 
less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  Any ankylosis of the left index 
finger should also be identified and 
fully described.  The examiner should 
discuss whether there is limitation of 
motion of other digits of the veteran's 
hand or interference with overall 
function of the left hand as a result of 
the left index finger disability.  The 
examiner should inquire as to whether the 
veteran experiences flare-ups.  If so, he 
or she should describe, to the extent 
possible, any additional functional loss 
or limitation of motion during such 
flare-ups.  If this determination cannot 
be made, the physician should so state.  

3.  The veteran should also be scheduled 
for a VA genitourinary examination to 
determine the nature and extent of the 
residuals of his right inguinal hernia 
repair with surgical scar and the 
service-connected testalgia.  Any tests 
or studies deemed necessary to make these 
determinations should be undertaken or 
ordered.  The claims folder must be made 
available to the examiner for review of 
the case.  With regard to the right 
inguinal hernia repair, the examiner 
should identify whether there is evidence 
of a current right inguinal hernia.  If 
so, the examiner should describe the 
extent of such hernia and indicate the 
associated symptoms and whether they are 
remediable.  The examiner should also 
discuss any currently present symptoms 
pertaining to the veteran's right 
testicle, and indicate whether there is 
functional limitation due to such 
symptomatology.  With regard to the 
surgical scar, the examiner should 
address the extent of such scar and 
discuss any limitation of function caused 
by it.  The precise location of the scar 
should be noted, and an accurate 
measurement should be provided.  The 
examiner should indicate whether there is 
underlying soft tissue damage, and 
whether there is any pain, numbness, or 
any other neurological manifestation on 
examination.  The examiner should also 
address whether the scar is unstable or 
adherent to the underlying tissue.

4.  The RO should also schedule the 
veteran for a VA gastrointestinal 
examination to assess the severity of his 
service-connected GERD with hiatal 
hernia.  All indicated tests and studies 
are to be performed.  The claims folder 
must be made available to the physician 
for review of the case.  The physician 
should describe the severity of the 
veteran's GERD and hiatal hernia, and 
discuss all current complaints, symptoms, 
clinical findings, manifestations, and 
diagnoses referable the GERD and hiatal 
hernia.  The examiner should indicate 
whether there is evidence of persistently 
recurrent epigastric distress with 
dysphagia, pyrosis, regurgitation, or 
substernal arm or shoulder pain.  The 
examiner should indicate whether the 
veteran's GERD with hiatal hernia is 
productive of impairment of the veteran's 
health.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  After conducting any additional 
indicated development, the RO should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a Supplemental 
Statement of the Case and afford the 
veteran and his representative the 
requisite opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

